DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 04/24/2019.
The preliminary amendment filed 04/24/2019 is acknowledged. 
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 6-18 are objected to because of the following informalities:  
Re claim 6, substitute “a transitional layer” with – the transitional layer – (see line 1);
	Re claim 7, substitute “a transitional layer” with – the transitional layer – (see line 1);
	Re claim 8, substitute “a transitional layer” with – the transitional layer – (see line 1);
	Re claim 9, substitute “a transitional layer” with – the transitional layer – (see line 1);
	Re claim 9, substitute “two release papers” with – first and second release papers – (see lines 4-6, respectively);
	Re claim 10, substitute “two release papers” with – first and second release papers – (see lines 17-19, respectively and page 5, line 2);

Re claim 16, substitute “two release papers” with – first and second release papers – (see lines 4-6, respectively);
Re claim 17, substitute “a transitional layer” with – the transitional layer – (see line 1);
Re claim 17, substitute “two release papers” with – first and second release papers – (see lines 4-6, respectively);
Re claim 18, substitute “a transitional layer” with – the transitional layer – (see line 1); and 
Re claim 18, substitute “two release papers” with – first and second release papers – (see lines 4-6, respectively).
Claims 11-15 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-18 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, in conjunction with other claim limitations, wherein at least one of the two release papers having multiple operation holes disposed therethrough and aligning with the input elements of the multiple electronic modules.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cocita et al. (US 2007/0040688 A1)
Kerr et al. (US 2004/0062016 A1)
Saint et al. (US 6,851,617)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/APRIL A TAYLOR/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887